Lamab, J.
1. An amendment to a motion for a new trial, duly presented, assigning as error that the verdict was excessive, and that it did not cover the issues or dispose of all of the property of the partnership, should have heen allowed.
2. But in view of the statements in the hill of exceptions, and that only questions of law are presented, and that no matter of fact requiring the verification of the trial judge is involved, the amendment will he considered here as though the sanie had heen allowed hy the lower court.
3. There was nothing in the pleadings or prayers of either party requiring the jury to find what disposition should he made of the unsold or uncollected assets of the partnership, if there were any.
4. There is no complaint of any. charge or ruling hy the court. The verdict covered all the issues raised hy the pleadings; the evidence while conflicting, was sufficient to sustain the finding in favor of the plaintiff; and the judgment refusing a new trial is Affirmed.

All the Justices concur.